Case 1:19-cv-01984-RML Document 11-11 Filed 05/03/19 Page 1 of 1 PagelD #: 219

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

DEVANDER SINGH, Civil Action No. :
Plaintiff, 1:19-CV-01984-JBW-RML
-against-
RONALD POLES, PENSKE TRUCK LEASING CO., L.P., PENSKE AFFIDAVIT OF SERVICE
TRUCK LEASING CORPORATION,COSTCO WHOLESALE
CORPORATION, COSTCO WHOLESALE MEMBERSHIP, INC.
and SAHIB S. WALIA,

Defendants.

 

STATE OF NEW YORK,
COUNTY OF QUEENS ss.:

ANGLISE CASTELAIN, being duly sworn, hereby deposes and says:
That deponent is not a party to this action, is over the age of 18 years and resides in the County of Kings, in
the State of New York.

That on May 3, 2019, deponent served the within NOTICE OF MOTION TO REMAND, AFFIDAVIT
OF STEPHEN A. SKOR IN SUPPORT OF MOTION TO REMAND, TABLE OF CONTENTS &
MEMORANDUM OF LAW IN SUPPORT OF
MOTION TO REMAND upon:

SIMMONS JANNACE DELUCA, LLP.

Attorneys for Defendants; RONALD POLES and COSTCO WHOLESALE CORPORATION
43 Corporate Drive; Hauppauge, New York 11788-2048

(631) 873-4888

LAW OFFICES OF NANCY L. ISSERLIS
Attorneys for Defendant; SAHIB S. WALIA
36-01 43" Avenue; Long Island City, N.Y. 11101
(718) 361-1514

[xxx] _ By serving and filing it via the Electronic Filing system

[] by depositing a true copy of the same securely enclosed in a postpaid wrapper in a Post Office Box
regularly maintained by the United States Government directed to the above mentioned attorneys at their respective
address, that being the address within the State designated by them for that purpose upon the preceding papers in
this action or the place where they kept an office, between which eS € was and now is regular

communication by mail.

&
_ANGLISE CASTELAIN

    

Sworn to before me o:
May 3, 2019

  

 

 

STEPHEN A SKOR
Notary Public, State of New York

No. 025K63169384 .
Qualified in Queens County CY
Commission Expires December 22, 2078

 

 

 
